Title: To Alexander Hamilton from Jacob Glen, 20 December 1798
From: Glen, Jacob
To: Hamilton, Alexander


          
            Dear Sir,
            Schenectady, December 20, 1798
          
          Some time ago, I requested my Brother in Law Mr. Van Rensselaer of Green Bush, to inform you of my Wishes to be appointed in an Additional-Army, and he had not having your Answer, convinced me of the Miscarriage of his Letter—Therefore permit me, Sir, again to offer my Services and sollicit your Patronage in obtaining the Command of a Troop of Horse, and whatever you shall point out necessary for me to do on the Occasion, shall be immediately attended to with Punctuallity—
          Your friendly Attention to accomplish which, will confer on me a lasting Favor, and should I be successful, be assured, Sir, that I shall at all Times endeavour to do the utmost Justice to so honorable and distinguished an Appointment—
          Be pleased to present my respectful Compliments to Mrs. Hamilton—
          With the greatest Respect I have the Honor to be Dear Sir, Your most obedt & very humble Servt.
          
            Jacob Glen
          
          Major General Alexander Hamilton
          
            Schonectady December 20th. 1798—
          
        